Title: From George Washington to Brigadier General William Smallwood, 1 May 1778
From: Washington, George
To: Smallwood, William


                    
                        Dear Sir
                        Head Quarters Valley Forge 1st May 1778
                    
                    Mr Francis Wade who has been lately appointed Deputy Qr Mr General for the State of Delaware and three Counties in Maryland, has applied to me for a letter of introduction to you. As his Business will lay among a number of disaffected and refractory people he will probably sometimes want your advice and assistance to enable him to execute his duty. Mr Wade is represented to me as an honest Man and a warm and zealous friend to our Cause, but I must hint to you that his temper is hasty, which sometimes carries him beyond Bounds. I mention this that you may look well into any Complaints before you determine. You will find him active and attentive to his Business. I am Dear Sir Yr most obt Servt.
                